KEARSE, Circuit Judge, concurring:
I concur in the judgment, but I would affirm the decision of the district court on the basis of the rationale adopted by that court.
As the majority opinion indicates, the proposal advanced by appellants to appel-lees was urged largely on the ground that it “was necessary to compensate for losses suffered by the Empire pilots from the 1985 integration.” Majority opinion, ante at 221. In my view, the district court properly ruled that (a) to the extent appellants’ present suit constitutes a direct challenge to the 1985 integration of the Empire and Piedmont seniority lists, it is barred both by the six-month statute of limitations and as a collateral attack on the 1986 order of the United States Department of Transportation; and (b) to the extent that the suit does not challenge the 1985 events, it is entirely insufficient to pose a claim of breach of the duty of fair representation.